EXHIBIT 10

Alcoa Corporation Annual Cash Incentive

Compensation Plan (as Amended and Restated)

 

1. Purpose of this Plan.

This Alcoa Corporation Annual Cash Incentive Compensation Plan is intended to
attract, retain, motivate and reward Participants by providing them with the
opportunity to earn annual incentive compensation under this Plan related to the
Company’s performance.

 

2. Definitions.

For purposes of this Plan, the following terms shall be defined as follows:

 

  (a) “Alcoa Corporation” means Alcoa Corporation and its successors or assigns.

 

  (b) “Award” means cash incentive compensation earned under this Plan pursuant
to Section 4 of this Plan.

 

  (c) “Board of Directors” means the Board of Directors of Alcoa Corporation.

 

  (d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and all regulations, interpretations, and administrative guidance issued
thereunder.

 

  (e) “Committee” means the Compensation and Benefits Committee of the Board of
Directors or such other committee as the Board of Directors shall appoint from
time to time to administer this Plan and to otherwise exercise and perform the
authority and functions assigned to the Committee under the terms of this Plan;
provided, however, that with respect to Awards and payments of Awards hereunder
that are intended to be Performance-based Compensation and granted pursuant to a
written binding contract that was in effect on November 2, 2017, the Committee
shall be comprised solely of two or more outside directors within the meaning of
Treasury Regulation Section 1.162-27(e); provided further, however, that with
respect to Awards that are not intended to be Performance-based Compensation,
the powers and authority of the Committee under this Plan may be delegated to
the Company’s Chief Executive Officer or other employee(s) and, in connection
therewith, all references to the Committee in this Plan shall be deemed
references to the Company’s Chief Executive Officer or such employee(s) as it
relates to those aspects of this Plan that have been so delegated.



--------------------------------------------------------------------------------

  (f) “Company” means Alcoa Corporation and all of its Subsidiaries,
collectively.

 

  (g) “Covered Employee” means an employee of the Company who is a “covered
employee” under Section 162(m) of the Code.

 

  (h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (i) “Executive Officer” means an officer who is designated as an executive
officer by the Board or by its designees in accordance with the definition of
executive officer under Rule 3b-7 of the U.S. Securities Exchange Act of 1934,
as amended.

 

  (j) “Participant” means, with respect to each Performance Period, each officer
or key employee of the Company or its Subsidiaries selected by the Committee to
participate in this Plan for such period.

 

  (k) “Performance-based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m). (Effective for tax years
after 2017, the performance-based compensation exception under Section 162(m)
was repealed, provided, however, that notwithstanding such repeal, the
performance-based compensation exception under Section 162(m) is subject to a
transition rule for remuneration that is payable pursuant to a written binding
contract that was in effect on November 2, 2017 and is not materially modified
thereafter. For the avoidance of doubt, it is the intent of the Company to
preserve the Performance-based Compensation that is or may be payable under this
Plan to the maximum extent permissible by law.)

 

  (l)

“Performance Measures” means the goal(s) (or combined goal(s)), which may or may
not be related to Performance-based Compensation, as determined by the Committee
to be applicable to a Participant’s Award. As determined by the Committee, the
Performance Measures applicable to an Award may be described in terms of
Company-wide objectives and/or objectives that are related to the performance of
an individual Participant or of a Subsidiary or division in which the
Participant is employed or be established relative to a comparison with

 

2



--------------------------------------------------------------------------------

  other corporations or an external index or indicator, or relative to a
comparison with performance in a prior period, as the Committee deems
appropriate. Performance Measures may differ among Participants and Awards.

 

  (m) “Performance Period” means a fiscal year of the Company or such shorter
period as may be designated by the Committee with respect to an Award.

 

  (n) “Plan” means this Alcoa Corporation Annual Cash Incentive Compensation
Plan, as may be amended from time to time.

 

  (o) “Retirement” means either (i) a termination of employment in which there
is a right to immediate payment of a pension benefit under the normal or early
retirement provisions (excluding any deferred vested pension) of any Company
sponsored defined benefit retirement plan or (ii) in the case of a Company
sponsored defined contribution savings plan, the earliest of age 55 with 10
years of service or age 65, unless a different normal or early retirement age is
otherwise specified in the plan. If there is no Company sponsored defined
benefit or defined contribution pension plan, the retirement definition of any
applicable governmental retirement plan in the applicable country will govern.
Any Award that may become payable in connection with Retirement shall remain
subject to clawback as set forth in Section 8(k).

 

  (p) “Section 162(m)” means Section 162(m) of the Code, and all regulations,
interpretations, and administrative guidance issued thereunder.

 

  (q) “Section 409A” means Section 409A of the Code, and all regulations,
interpretations, and administrative guidance issued thereunder.

 

  (r) “Subsidiary” means any “subsidiary” within the meaning of Rule 405 under
the Securities Act of 1933, as amended.

 

3. Administration.

 

  (a) Power and Authority of the Committee. This Plan shall be administered by
the Committee which shall have full power and authority:

 

  (i) to designate each Performance Period;

 

3



--------------------------------------------------------------------------------

  (ii) to establish the Performance Measures for each Performance Period and to
determine whether and to what extent such Performance Measures have been
reached;

 

  (iii) to determine at any time the cash amount payable with respect to an
Award;

 

  (iv) to prescribe, amend and rescind rules and procedures relating to this
Plan;

 

  (v) subject to the provisions of this Plan and Section 162(m), to delegate to
one or more officers, a subcommittee of the Committee or other members of the
Board of Directors of the Company some of its authority under this Plan and, for
such purposes, the delegates shall have the same authority of the Committee
hereunder;

 

  (vi) to employ such legal counsel, independent auditors and consultants as it
deems desirable for the administration of this Plan and to rely upon any opinion
or computation received therefrom;

 

  (vii) to amend, modify, or cancel any Award, and authorize the exchange,
substitution, or replacement of Awards; and

 

  (viii) to make all determinations, and to formulate such procedures, as may be
necessary or advisable in the opinion of the Committee for the administration of
this Plan.

Subject to the provisions of this Plan, the Committee will have the authority
and discretion to determine the extent to which Awards under this Plan will be
structured to conform to the requirements applicable to Performance-based
Compensation, and to take such action, establish such procedures, and impose
such restrictions at the time such awards are granted as the Committee
determines to be necessary or appropriate to conform to the applicable
requirements relating thereto. Notwithstanding any provision of this Plan to the
contrary, if an award under this Plan is intended to qualify as
Performance-based Compensation, and a provision of this Plan would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).

 

  (b)

Plan Construction and Interpretation. The Committee shall have

 

4



--------------------------------------------------------------------------------

  full power and authority to construe and interpret this Plan and to correct
any defect or omission, or reconcile any inconsistency, in this Plan or any
Award.

 

  (c) Determinations of Committee Final and Binding. All determinations by the
Committee and its delegates in carrying out and administering this Plan and in
construing and interpreting this Plan shall be made in the Committee’s and its
delegates’ sole discretion and shall be final, binding and conclusive for all
purposes and upon all persons interested herein. The Committee’s and its
delegates’ decisions regarding the amount of each Award need not be consistent
among Participants.

 

  (d) Liability of Committee. No member of the Committee (or its delegates)
shall be liable for any action or determination made in good faith with respect
to this Plan or any Award, and the members of the Committee (and its delegates)
shall be entitled to indemnification and reimbursement in the manner provided in
the Company’s Certificate of Incorporation or its Bylaws, as applicable, in each
case as amended and in effect from time to time. In the performance of its
responsibilities with respect to this Plan, the Committee shall be entitled to
rely upon information and advice furnished by the Company’s officers and
employees, the Company’s accountants, the Company’s legal counsel or any other
person the Committee deems necessary, and no member of the Committee shall be
liable for any action taken or not taken in good faith reliance upon any such
advice.

 

4. Awards.

 

  (a)

Performance Measures. The Committee has the discretion to structure Awards in
any manner it deems advisable, including, but not limited to, the Performance
Measures to be achieved, and specifying that the Award may become payable in the
event of death, disability, Retirement or a change in ownership or control. With
respect to Awards that are intended to be Performance-based Compensation, no
later than 90 days after the beginning of the relevant Performance Period or, if
the Performance Period is less than one year, the date on which 25% of the
Performance Period elapses, or such earlier or later date as may be required or
permitted by Section 162(m), the Committee shall (i) designate each Participant
for the Performance Period, (ii) establish in writing specific performance
targets related to the applicable Performance Measures and the incentive amount
which may be earned for the Performance Period by each Participant with
sufficient

 

5



--------------------------------------------------------------------------------

  specificity to satisfy the requirements of Section 162(m), and (iii) specify
the relationship between the Performance Measures and the amount of incentive
compensation to be earned by each Participant for the Performance Period. The
Committee may also structure Awards intended to be Performance-based
Compensation as an allocation of a Section 162(m) cash bonus pool to those
Participants who are bonus pool Participants for the applicable Performance
Period, which cash bonus pool shall be determined based upon the level of
achievement of one or more specific performance targets related to the
applicable Performance Measures, provided that the (i) the aggregate of such
allocations do not exceed more than 100% of the Section 162(m) pool and (ii) no
payment(s) to a Participant exceed the maximum individual amount limit set forth
in Section 4(f).

 

  (b)

Stockholder Approved Performance Measures. Prior to the repeal of the exception
relating to Performance-based Compensation under Section 162(m), Performance
Measures for Performance-based Compensation were required to be based on any one
or combination of the following: (i) earnings, including operating income,
earnings before or after taxes, and earnings before or after interest, taxes,
depreciation, and amortization; (ii) book value per share; (iii) pre-tax income,
after-tax income, income from continuing operations, or after-tax operating
income; (iv) operating profit or improvements thereto; (v) earnings per common
share (basic or diluted) or improvement thereto; (vi) return on assets (net or
gross); (vii) return on capital; (viii) return on invested capital; (ix) sales,
revenues or returns on sales or revenues or growth in sales, revenues or returns
on sales or revenues; (x) share price appreciation; (xi) total stockholder
return; (xii) cash flow, operating cash flow, free cash flow, cash flow return
on investment (discounted or otherwise), improvements in cash on hand, reduction
of debt, improvements in the capital structure of the Company including debt to
capital ratios; (xiii) implementation or completion of critical projects or
processes; (xiv) economic profit, economic value added or created;
(xv) cumulative earnings per share growth; (xvi) achievement of cost reduction
goals; (xvii) return on stockholders’ equity; (xviii) total stockholders’ return
improvement or relative performance as compared with other selected companies or
as compared with Company, Subsidiary, division or business unit history;
(xix) reduction of days working capital, working capital or inventory;
(xx) operating margin or profit margin or growth thereof; (xxi) cost targets,
reductions and savings, productivity and efficiencies; (xxii) strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion, customer satisfaction (including

 

6



--------------------------------------------------------------------------------

  improvements in product quality and delivery), employee satisfaction, human
resources management including improvements in diversity representation,
supervision of litigation, information technology, and goals relating to
acquisitions, divestitures, joint ventures and similar transactions, and budget
comparisons; (xxiii) personal professional objectives, including any of the
foregoing performance goals, the implementation of policies and plans, the
negotiation of transactions, the development of long- term business goals,
formation of joint ventures, research or development collaborations, technology
and best practice sharing within the Company, and the completion of other
corporate goals or transactions; (xxiv) the achievement of sustainability
measures, community engagement measures or environmental, health or safety goals
of the Company or the Subsidiary, division or business unit of the Company for
or within which the Participant is primarily employed; (xxv) improvement in
performance against competition benchmarks approved by the Committee; or
(xxvi) improvements in audit and compliance measures. For the avoidance of
doubt, Awards that are not intended to be Performance-based Compensation,
including Awards to Covered Employees on or after January 1, 2018 that are not
tax deductible under Section 162(m), may be based on such Performance Measures.

 

  (c)

Pre-established Adjustments to Performance Measures for Performance-based
Compensation. In setting the Performance Measures with respect to Awards that
are intended to be Performance-based Compensation within the period prescribed
in Section 4(a), the Committee may provide for any event(s) or occurrence(s)
which the Committee determines should be included or excluded, as appropriate,
for purposes of calculating the applicable Performance Measures, including, but
not limited to: (i) restructuring, reorganizations, discontinued operations,
non-core businesses in continuing operations, acquisitions, dispositions, or any
other unusual, infrequently occurring, nonrecurring or non-core items; (ii) the
aggregate impact of accounting changes, in each case as those terms are defined
under generally accepted accounting principles and provided in each case that
such items are objectively determinable by reference to the Company’s financial
statements, notes to the Company’s financial statements and/or management’s
discussion and analysis of financial condition and results of operations,
appearing in the Company’s Annual Report on Form 10-K for the applicable year;
(iii) foreign exchange gains or losses, currency fluctuations or prices of
aluminum or alumina, (iv) regional premiums, (v) amortization of intangible
assets, impairments of goodwill and other intangible assets, asset write downs,

 

7



--------------------------------------------------------------------------------

  non-cash interest expense, capital charges, or payments of bonuses or other
financial and general and administrative expenses, (vi) environmental or
litigation reserve adjustments, litigation or claim judgments or settlements,
(vii) any adjustments for other unusual or infrequently occurring items,
discrete tax items, strike and/or strike preparation costs, business
interruption, curtailments, natural disasters, force majeure events, or
(viii) mark to market gains or losses. Any such inclusion(s) or exclusion(s)
shall be prescribed in a form that meets the requirements for deductibility
under Section 162(m), and no such action shall be taken if and to the extent it
would result in the loss of an otherwise available exemption of the Award under
Section 162(m).

 

  (d) Determination of Award. Following the completion of each Performance
Period and prior to payment of any Award, the Committee shall certify in writing
whether and the extent to which the applicable Performance Measures as to
Performance- based Compensation have been achieved for such Performance Period
and the amount of the Award, if any, to the extent required by Section 162(m) of
the Code, and pursuant to this Section 4, earned by Participants for such
Performance Period. In determining the amount of the Award earned by a
Participant for a given Performance Period with respect to Performance-based
Compensation, the Committee may, in its discretion, reduce or eliminate, the
amount that would otherwise be payable based on the certified level of attained
performance of the Performance Measure(s) relating to qualifying the Award as
Performance-based Compensation. In exercising such discretion, the Committee may
utilize any such objective or subjective criteria as the Committee deems
appropriate in its sole and absolute discretion.

 

  (e) Payment of Awards. Awards shall be paid to the Participant as soon as
administratively practicable following the end of the Performance Period, but in
any event, no later than two and one-half months following the end of such
Performance Period or the calendar year in which the Award is no longer subject
to a “substantial risk of forfeiture” (within the meaning of Section 409A),
unless deferred as described in Section 5 of this Plan. Awards will be paid in
cash as determined by the Committee. Payment of Awards may be subject to such
vesting, forfeiture, transfer or such other restrictions (or any combination
thereof) as the Committee shall specify.

 

  (f) Maximum Amount. The maximum amount of any Award(s) that may be paid under
this Plan to a Covered Employee for any Performance-based Compensation for any
one fiscal year period of Alcoa Corporation shall be $9,000,000.

 

8



--------------------------------------------------------------------------------

5. Deferral.

Subject to applicable laws, including, without limitation, Section 409A, the
Committee may (i) require the mandatory deferral of some or all of an Award on
terms established by the Committee or (ii) permit a Participant to elect to
defer a portion of an Award in accordance with the terms established under the
Alcoa USA Corp. Deferred Compensation Plan as the same may be amended, or under
any successor plan.

 

6. Effective Date.

This Plan, as amended and restated, became effective on February 21, 2018.
Notwithstanding the foregoing, or anything else contained herein to the
contrary, with respect to any compensation to be paid under the Plan with
respect to a written binding contract that was in effect on November 2, 2017,
all terms and conditions of the payment of any such compensation shall be
governed by the terms and conditions of this Plan and any underlying documents
that combined to constitute the applicable written binding contract relating to
such compensation that was in effect on November 2, 2017.

 

7. Amendment and Termination.

Subject to applicable laws, rules and regulations, the Board of Directors or the
Committee may at any time amend, suspend, discontinue or terminate this Plan;
provided, however, that no such action shall be effective without approval by
the stockholders of Alcoa Corporation to the extent necessary to comply with
applicable laws, including to continue to qualify the amounts payable hereunder
as Performance-based Compensation.

 

8. Miscellaneous.

 

  (a) Tax Withholding. The Company shall have the right to deduct from all cash
payments made to a Participant, or, if deemed necessary by the Company, from
wages or other cash compensation paid to the Participant by the Company, any
applicable taxes (including social contributions or similar payments) required
to be withheld with respect to such payments.

 

  (b)

No Rights to Awards or Employment. This Plan is not a contract between the
Company and a Participant. No Participant shall have any claim or right to
receive Awards under this Plan. Nothing in this Plan shall confer upon any
employee of the Company any right to

 

9



--------------------------------------------------------------------------------

  continued employment with the Company or interfere in any way with the right
of the Company to terminate the employment of any of its employees, in
accordance with the laws of the applicable jurisdiction, at any time, with or
without cause, including, without limitation, any individual who is then a
Participant in this Plan.

 

  (c)

Section 409A. The Company intends that this Plan and each Award granted
hereunder that is subject to Section 409A shall comply with (or be exempt from)
Section 409A and that this Plan shall be interpreted, operated and administered
accordingly. If an Award is subject to Section 409A, (i) distributions shall
only be made in a manner and upon an event permitted under Section 409A,
(ii) payments to be made upon a termination of employment shall only be made
upon a “separation from service” under Section 409A, (iii) unless the Award
specifies otherwise, each installment payment shall be treated as a separate
payment for purposes of Section 409A, and (iv) in no event shall a Participant,
directly or indirectly, designate the calendar year in which a distribution is
made except in accordance with Section 409A. Any Award granted under this Plan
that is subject to Section 409A and that is to be distributed to a key employee
(as defined below for this purpose) upon separation from service shall be
administered so that any distribution with respect to such Award shall be
postponed for six months following the date of the Participant’s separation from
service, if required by Section 409A. If a distribution is delayed pursuant to
Section 409A, the distribution shall be paid within 30 days after the end of the
six-month period. If the Participant dies during such six-month period, any
postponed amounts shall be paid within 90 days of the Participant’s death. The
determination of key employees, including the number and identity of persons
considered key employees and the identification date, shall be made by the
Committee or its delegate each year in accordance with Section 416(i) of the
Code and the “specified employee” requirements of Section 409A. If any provision
of this Plan contravenes any regulations or guidance promulgated under
Section 409A or could cause any Award to be subject to taxes, interest or
penalties under Section 409A, the Board of Directors or the Committee may, in
its sole discretion, modify this Plan to (a) comply with, or avoid being subject
to, Section 409A, (b) avoid the imposition of taxes, interest and penalties
under Section 409A, and/or (c) maintain, to the maximum extent practicable, the
original intent of the applicable provision without violating the provisions of
Section 409A. Neither the Board of Directors nor the Committee is obligated to
modify this Plan and there is no guarantee that any payments will be exempt from
interest and penalties under Section 409A. Notwithstanding anything herein to
the contrary, in no event shall the Company be liable for the payment of

 

10



--------------------------------------------------------------------------------

  or gross up in connection with any taxes and or penalties owed by the
Participant pursuant to Section 409A. Moreover, any discretionary authority that
the Board of Directors or the Committee may have pursuant to this Plan shall not
be applicable to an Award that is subject to Section 409A to the extent such
discretionary authority will contravene Section 409A. Although the Company, the
Board of Directors and the Committee may attempt to avoid adverse tax treatment
under Section 409A, none of them makes any representation to that effect and
each of them expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment.

 

  (d) Other Compensation. Nothing in this Plan shall preclude or limit the
ability of the Company to pay any compensation to a Participant under the
Company’s other compensation and benefit plans and programs, including without
limitation any equity plan or bonus plan, program or arrangement.

 

  (e) No Limitation on Corporate Actions. Nothing contained in this Plan shall
be construed to prevent the Company from taking or not taking any corporate
action, whether or not such action could have an adverse effect on any Awards
made under this Plan. No Participant, beneficiary or other person shall have any
claim against the Company, Alcoa Corporation, or any Subsidiary as a result of
any such action.

 

  (f) Unfunded Plan. This Plan is intended to constitute an unfunded plan for
incentive compensation. Prior to the payment of any Award, nothing contained
herein shall give any Participant any rights that are greater than those of a
general creditor of the Company. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under this Plan to
deliver payment in cash, with respect to Awards hereunder.

 

  (g) Non-Transferability. Except as set forth in Section 8(h) herein, no
Participant or beneficiary shall have the power or right to sell, transfer,
assign, pledge or otherwise encumber or dispose of the Participant’s interest
under this Plan.

 

  (h) Designation of Beneficiary. Unless otherwise provided by the Committee (or
its delegate), a Participant may designate a beneficiary or beneficiaries to
receive any payments which may be made following the Participant’s death in
accordance with the Company’s policies as in effect from time to time. If a
Participant does not designate a beneficiary, or the designated beneficiary or
beneficiaries predeceases the Participant, any payments which may be made
following the Participant’s death shall be made to the Participant’s estate.

 

11



--------------------------------------------------------------------------------

  (i) Severability. If any provision of this Plan is held unenforceable, the
remainder of this Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in this Plan.

 

  (j) Expenses. The costs and expenses of administering this Plan shall be borne
by the Company.

 

  (k) Clawback. Notwithstanding any other provision of this Plan to the
contrary, if the Board of Directors learns of (i) any violation of the Company’s
Business Conduct Policies, code of ethics, or similar codes and/or policies (as
may be implemented and/or amended from time to time) that results in significant
financial or reputational impact to the Company, as determined in the Board’s
sole discretion, then the Board will, to the full extent permitted by governing
law, effect the full or partial cancellation and recovery of Awards (or the
value of Awards) previously granted to any current or former executive officer
or (ii) any misconduct by any current or former executive officer that
contributed to the Company having to restate all or a portion of its financial
statements, then the Board of Directors will, to the full extent permitted by
governing law, in all appropriate cases, effect the cancellation and recovery of
Awards (or the value of Awards) previously granted to the executive officer if:
(A) the amount of the Award was calculated based upon the achievement of certain
financial results that were subsequently the subject of a restatement, (B) the
executive engaged in intentional misconduct that caused or partially caused the
need for the restatement, and (C) the amount of the Award had the financial
results been properly reported would have been lower than the amount actually
awarded. Furthermore, all Awards shall be subject to the terms and conditions,
if applicable, of any other recoupment policy adopted by the Company from time
to time or any recoupment requirement imposed under applicable laws, rules,
regulations or stock exchange listing standards, including, without limitation,
recoupment requirements imposed pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, Section 304 of the
Sarbanes-Oxley Act of 2002, or any regulations promulgated thereunder, or
recoupment requirements under the laws of any other jurisdiction. By accepting
Awards under this Plan, Participants agree and acknowledge that they are
obligated to cooperate with, and provide any and all assistance necessary to,
the Company to recover or recoup any Award or amounts paid under this Plan
subject to clawback pursuant to such law,

 

12



--------------------------------------------------------------------------------

government regulation, stock exchange listing requirement or Company policy.
Such cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover or recoup any
Award or amounts paid under this Plan from a Participant’s accounts, or pending
or future compensation or Awards.

 

  (l) Governing Law. This Plan and all actions taken thereunder shall be
governed by and construed in accordance with and governed by the laws of the
State of Delaware. The jurisdiction and venue for any disputes arising under, or
any actions brought to enforce (or otherwise relating to), this Plan will be
exclusively in the courts in the State of Delaware, including the Federal Courts
located therein (should Federal jurisdiction exist).

 

13